On May 12, 1938, defendant, after having been found guilty by a jury of robbery in the first degree, grand larceny in the first degree and assault in the second degree, was sentenced to a term of ten to thirty years in Sing Sing State Prison. He appeals from an order of the County Court, Queens County, denying his motion in the nature of a writ of error coram nobis to vacate said judgment of conviction, on the grounds that he was not advised of his right to counsel and that he did not have counsel of his own choice upon the trial. He also appeals “ from each and every intermediate order therein made.” Order affirmed. Appellant was represented on arraignment by an attorney of his choice, and on the trial by assigned counsel whose services appellant accepted without objection. Appeal from intermediate orders dismissed. No such orders are printed in the record. Adel, Acting P. J., Mac-Crate, Schmidt, Beldoek and Murphy, JJ., concur.